             Case 20-30336 Document 588 Filed in TXSB on 03/09/20 Page 1 of 14




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                      )
    In re:                                                            ) Chapter 11
                                                                      )
    MCDERMOTT INTERNATIONAL, INC., et al.,1                           ) Case No. 20-30336 (DRJ)
                                                                      )
                              Debtors.                                ) (Jointly Administered)
                                                                      )

                              DECLARATION OF CHRISTINA
                        PULLO OF PRIME CLERK LLC REGARDING
                       SOLICITATION OF VOTES AND TABULATION
                     OF BALLOTS CAST ON THE JOINT PRE-PACKAGED
                  CHAPTER 11 PLAN OF REORGANIZATION OF MCDERMOTT
                    INTERNATIONAL, INC. AND ITS DEBTOR AFFILIATES

             I, Christina Pullo, declare under the penalty of perjury that the following is true and

correct to the best of my knowledge, information, and belief:

             1.     I am a Vice President of Global Corporate Actions, at Prime Clerk LLC (“Prime

Clerk”), located at One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, New York

10165. I am over the age of eighteen years and not a party to the above-captioned action. Unless

otherwise noted, I have personal knowledge of the facts set forth herein.

             2.     I submit this Declaration with respect to the solicitation of votes and the tabulation

of ballots cast on the Joint Prepackaged Chapter 11 Plan of Reorganization of McDermott

International, Inc. and its Debtor Affiliates dated January 21, 2020 (as may be amended,

supplemented, or modified from time to time, the “Plan”) [Docket No. 5].2 Except as otherwise

noted, all facts set forth herein are based on my personal knowledge, knowledge that I acquired


1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor McDermott
      International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 757
      North Eldridge Parkway, Houston, Texas 77079.
2
      All capitalized terms used by not otherwise defined herein have the meanings ascribed to them in the Plan.
       Case 20-30336 Document 588 Filed in TXSB on 03/09/20 Page 2 of 14




from individuals under my supervision, and my review of relevant documents. I am authorized to

submit this Declaration on behalf of Prime Clerk. If I were called to testify, I could and would

testify competently as to the facts set forth herein.

        3.      Prior to the commencement of these chapter 11 cases, McDermott International,

Inc. engaged Prime Clerk as their solicitation and tabulation agent to assist with, among other

things, (a) service of solicitation materials to the parties entitled to vote to accept or reject the Plan

and (b) tabulation of votes cast with respect thereto. Prime Clerk and its employees have

considerable experience in soliciting and tabulating votes to accept or reject proposed prepackaged

chapter 11 plans. On January 22, 2020, this Bankruptcy Court authorized Prime Clerk’s retention

as the Debtors’ claims, noticing, and solicitation agent pursuant to the Order Authorizing the

Retention and Appointment of Prime Clerk LLC as Claims, Noticing, and Solicitation Agent

[Docket No. 67].

        Service and Transmittal of Solicitation Packages and the Tabulation Process

        4.      The procedures adhered to by Prime Clerk for the solicitation and tabulation of

votes are outlined in the Disclosure Statement for Joint Pre-Packaged Plan of Reorganization of

McDermott International, Inc. and its Debtor Affiliates, dated January 21, 2020 (the “Disclosure

Statement”) [Docket No. 4] and the ballots distributed to the parties entitled to vote on the Plan

(collectively, the “Solicitation Procedures”).          I supervised the solicitation and tabulation

performed by Prime Clerk’s employees.

        5.      The Debtors established January 17, 2020 as the record date (the “Voting Record

Date”) for determining which creditors were entitled to vote on the Plan. Pursuant to the Plan and

the Solicitation Procedures, only holders as of the Voting Record Date were entitled to vote to

accept or reject the Plan (the “Voting Classes”):




                                                    2
       Case 20-30336 Document 588 Filed in TXSB on 03/09/20 Page 3 of 14




      Plan Class                                  Class Description

            5                                2021 Letter of Credit Claims

            6A                               2023 Letter of Credit Claims

            6B                                 Revolving Credit Claims

            6C                                    Term Loan Claims

            6D                            Credit Agreement Hedging Claims

            7                           Cash Secured Letter of Credit Claims

            9                                    Senior Notes Claims


No other classes were entitled to vote on the Plan.

       6.        Prime Clerk worked closely with the Debtors to identify the holders entitled to vote

in the Voting Classes as of the Voting Record Date. In addition, Prime Clerk coordinated the

distribution of solicitation materials to the holders in the Voting Classes. A detailed description

of Prime Clerk’s distribution of solicitation materials is set forth in Prime Clerk’s Affidavit of

Service of Solicitation Materials, which was filed with this court on January 22, 2020

[Docket No. 125].

       7.        Further, in accordance with the Solicitation Procedures, Prime Clerk reviewed,

determined the validity of, and tabulated the ballots submitted to vote on the Plan. Each ballot

submitted to Prime Clerk was date-stamped, scanned, assigned a ballot number, entered into Prime

Clerk’s voting database, and processed in accordance with the Solicitation Procedures. To be

included in the tabulation results as valid, a ballot must have been (a) properly completed pursuant

to the Solicitation Procedures, (b) executed by the relevant holder entitled to vote on the Plan (or


                                                  3
        Case 20-30336 Document 588 Filed in TXSB on 03/09/20 Page 4 of 14




such holder’s authorized representative), (c) returned to Prime Clerk via an approved method of

delivery set forth in the Solicitation Procedures, and (d) received by Prime Clerk by 4:00 p.m.,

Prevailing Central Time, on February 19, 2020 (the “Voting Deadline”).

        8.       All valid ballots cast by holders entitled to vote in the Voting Classes and received

by Prime Clerk on or before the Voting Deadline were tabulated pursuant to the Solicitation

Procedures3.

        9.       Furthermore, as described in detail in the Affidavit of Service, [Docket No. 125],

on January 22, 2020, Prime Clerk served copies of the Notice of (A) Non Voting Status to Holder

or Potential Holders of (I) Unimpaired Claims Conclusively Presumed to Accept the Plan and (II)

Impaired Claims Conclusively Presumed to Reject the Plan and (B) Opportunity for Holders of

Claims and Interests to Opt Out of the Third-Party Releases (the “Notice of Non-Voting Status

and Opportunity to Opt Out”) to all known parties in interest entitled to receive this notice.

Based on Prime Clerk’s records, Prime Clerk received approximately 1,090 Notices of Non-

Voting Status and Opportunity to Opt Out. Prime Clerk also received 155 ballots from holders

in the Voting Classes containing an election to opt out of the third party releases. Prime Clerk

has not reviewed the returned Notices of Non-Voting Status and Opportunity to Opt Out or

opt out elections on submitted ballots other than to record the relevant information. Prime

Clerk does not make any determination as to whether any Notice of Non-Voting Status and

Opportunity to Opt Out or opt out election included on a submitted ballot constitutes a valid opt

out for purposes of the Plan.




3
    Invesco Senior Secured Management Inc. submitted 37 ballots in Class 6C – Term Loan Claims for each of its
    underlying funds, voting to accept the Plan without a voting amount listed in Item 1. At the direction of the
    Debtors, Prime Clerk populated voting amounts for each of the 37 ballots and included them in the final voting
    results.


                                                        4
        Case 20-30336 Document 588 Filed in TXSB on 03/09/20 Page 5 of 14




        10.      The final tabulation of votes cast by timely and properly completed ballots received

by Prime Clerk is attached hereto as Exhibit A.4

        11.      A report of all ballots excluded from the final tabulation prepared by Prime Clerk,

and the reasons for exclusion of such ballots, is attached hereto as Exhibit B.



                                [Remainder of page intentionally left blank]




4
    At the direction of the Debtors and the administrative agent, Prime Clerk counted ballots in the final results which
    listed voting amounts inclusive of pending trades as of the Voting Record Date for each of the following classes:
    Class 6A – 2023 Letter of Credit Claims, Class 6B – Revolving Credit Claims, Class 6C – Term Loan Claims,
    Class 6D – Credit Agreement Hedging Claims, and Class 7 – Cash Secured Letter of Credit Claims.


                                                          5
       Case 20-30336 Document 588 Filed in TXSB on 03/09/20 Page 6 of 14




       To the best of my knowledge, information and belief, I declare under penalty of perjury

that the foregoing information concerning the distribution, submission, and tabulation of ballots in

connection with the Plan is true and correct.



Dated: March 5, 2020




                                                 5
Case 20-30336 Document 588 Filed in TXSB on 03/09/20 Page 7 of 14




                            Exhibit A

                        Voting Tabulation
                                           Case 20-30336 Document 588 Filed in TXSB on 03/09/20 Page 8 of 14




                                                            McDermott International, Inc., et al.
                                                             Exhibit A - Tabulation Summary

                                                             Number Accepting      Number Rejecting   Amount Accepting    Amount Rejecting
Class             Class Description                                                                                                          Class Voting Result
                                                                   %                     %                    %                 %
                                                                      7                     0          $200,000,000.00         $0.00
 5          2021 LETTER OF CREDIT CLAIMS                                                                                                           Accept
                                                                    100%                   0%                100%               0%
                                                                     20                     0         $1,413,020,028.95        $0.00
 6A         2023 LETTER OF CREDIT CLAIMS                                                                                                           Accept
                                                                    100%                   0%                100%               0%
                                                                     14                     0          $995,597,032.16         $0.00
 6B           REVOLVING CREDIT CLAIMS                                                                                                              Accept
                                                                    100%                   0%                100%               0%
                                                                     541                    0         $1,888,360,953.37        $0.00
 6C              TERM LOAN CLAIMS                                                                                                                  Accept
                                                                    100%                   0%                100%               0%
                                                                      4                     0           $64,189,190.76         $0.00
 6D      CREDIT AGREEMENT HEDGING CLAIMS                                                                                                           Accept
                                                                    100%                   0%                100%               0%
                                                                      2                     0          $250,888,240.00         $0.00
 7      CASH SECURED LETTER OF CREDIT CLAIMS                                                                                                       Accept
                                                                    100%                   0%                100%               0%
                                                                     349                    2         $1,109,613,994.00     $900,000.00
 9              SENIOR NOTES CLAIMS                                                                                                                Accept
                                                                   99.43%                 0.57%             99.92%             0.08%




                                                                            Page 1 of 1
Case 20-30336 Document 588 Filed in TXSB on 03/09/20 Page 9 of 14




                             Exhibit B

                   Tabulation of Excluded Ballots
                                                                                                 Case 20-30336 Document 588 Filed in TXSB on 03/09/20 Page 10 of 14




                                                                                                             McDermott International, Inc., et al.
                                                                                             Exhibit B ‐ Report of Non‐Security Ballots Excluded from Tabulation

                                                   Class 5 Voting   Class 6A Voting   Class 6B Voting   Class 6C Voting   Class 6D Voting    Class 7 Voting   Class 8 Voting
                       Creditor Name                  Amount            Amount            Amount           Amount             Amount            Amount           Amount        Accept/Reject                         Reason(s) for Exclusion
                                                                                                                                                                                               SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
ABN AMRO BANK NV                                                                                                          $20,264,669.00                                          ACCEPT       TABULATION

ALLEGRO CLO II - S LIMITED                                                                              $1,239,911.68                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ALLEGRO CLO III LIMITED                                                                                 $2,482,316.84                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ALLEGRO CLO IV LIMITED                                                                                  $1,479,968.35                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ALLEGRO CLO IX LIMITED                                                                                  $1,484,905.54                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ALLEGRO CLO V LTD.                                                                                      $1,476,218.59                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ALLEGRO CLO VI LIMITED                                                                                  $1,479,968.35                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ALLEGRO CLO VII LTD.                                                                                    $1,477,443.61                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ALLEGRO CLO X LTD.                                                                                      $1,488,636.36                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ATLAS SENIOR LOAN FUND III LIMITED                                                                      $1,515,511.82                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ATLAS SENIOR LOAN FUND IX LTD                                                                           $1,491,172.11                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ATLAS SENIOR LOAN FUND V LIMITED                                                                        $1,819,643.22                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ATLAS SENIOR LOAN FUND VII LIMITED                                                                      $1,280,047.58                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ATLAS SENIOR LOAN FUND X LTD.                                                                           $2,395,789.18                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ATLAS SENIOR LOAN FUND XI LTD.                                                                           $750,861.01                                                              ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ATLAS SENIOR LOAN FUND XII LIMITED                                                                       $733,953.66                                                              ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ATLAS SENIOR LOAN FUND XIII LTD.                                                                        $1,768,138.71                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ATLAS SENIOR LOAN FUND XIV LIMITED                                                                      $1,479,776.69                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ATLAS SENIOR LOAN FUND XV LTD.                                                                           $888,165.58                                                              ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

ATLAS SENIOR SECURED LOAN FUND VIII LIMITED                                                              $599,751.70                                                              ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

AXA INVESTMENT MANAGEMENT LOAN LIMITED                                                                  $2,967,348.48                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE
                                                                                                                                                                                               SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
Bank of America Credit Products, Inc. (BACP)                        $166,231,048.00 $180,000,000.00                                                                               ACCEPT       TABULATION
                                                                                                                                                                                               SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
BANK OF AMERICA NA-CHARLOTTE BRANCH                                                                     $45,599,335.40                                                            ACCEPT       TABULATION
                                                                                                                                                                                               SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
BENEFIT STREET PARTNERS
CAPITAL RESEARCH        CLO V-B LTD.
                 & MANAGEMENT     COMPANY A/C                                                            $736,126.90                                                              ACCEPT       TABULATION
AMERICAN FUNDS INSURANCE SERIES HIGH-INCOME BOND                                                                                                                                               SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
FUND                                                                                                     $891,693.28                                                              ACCEPT       TABULATION
                                                                                                                                                                                               SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
CARLYLE US CLO 2018-3 LIMITED                                                                           $1,622,254.05                                                             ACCEPT       TABULATION
                                                                                                                                                                                               SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
CCP CREDIT ACQUISITION HOLDINGS LUXCO, SARL                                                              $994,936.71                                                              ACCEPT       TABULATION




                                                                                                                               Page 1 of 3
                                                                                               Case 20-30336 Document 588 Filed in TXSB on 03/09/20 Page 11 of 14




                                                                                                           McDermott International, Inc., et al.
                                                                                           Exhibit B ‐ Report of Non‐Security Ballots Excluded from Tabulation

                                                 Class 5 Voting   Class 6A Voting   Class 6B Voting   Class 6C Voting   Class 6D Voting   Class 7 Voting   Class 8 Voting
                     Creditor Name                  Amount            Amount            Amount           Amount             Amount           Amount           Amount        Accept/Reject                         Reason(s) for Exclusion
                                                                                                                                                                                            SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
DBS Bank Ltd.                                                       $24,000.00        $16,000.00                                           $888,240.00                         ACCEPT       TABULATION
                                                                                                                                                                                            SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
DBS Bank Ltd.                                                     $24,000,000.00    $16,000,000.00                                         $888,240.00                         ACCEPT       TABULATION

DUNHAM FLOATING RATE BOND FUND                                                                                                                                                 ACCEPT       HOLDER DID NOT
                                                                                                                                                                                            SUPERSEDED     INDICATE
                                                                                                                                                                                                       BY LATER     CLASSVALID
                                                                                                                                                                                                                RECEIVED  5 CLAIM AMOUNT
                                                                                                                                                                                                                               BALLOT INCLUDED IN FINAL
                                                                                                                                                                                            TABULATION; HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE
HALCYON LOAN ADVISORS FUNDING 2014-3 LIMITED                                                                                                                                    N/A         PLAN
                                                                                                                                                                                            SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
                                                                                                                                                                                            TABULATION; HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE
HALCYON LOAN ADVISORS FUNDING 2015-1 LIMITED                                                                                                                                    N/A         PLAN
                                                                                                                                                                                            SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
                                                                                                                                                                                            TABULATION; HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE
HALCYON LOAN ADVISORS FUNDING 2015-2 LIMITED                                                                                                                                    N/A         PLAN
                                                                                                                                                                                            SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
                                                                                                                                                                                            TABULATION; HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE
HALCYON LOAN ADVISORS FUNDING 2015-3 LIMITED                                                                                                                                    N/A         PLAN
                                                                                                                                                                                            SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
                                                                                                                                                                                            TABULATION; HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE
HALCYON LOAN ADVISORS FUNDING 2017-1 LTD.                                                                                                                                       N/A         PLAN
                                                                                                                                                                                            SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
                                                                                                                                                                                            TABULATION; HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE
HALCYON LOAN ADVISORS FUNDING 2017-2 LTD., t                                                                                                                                    N/A         PLAN
                                                                                                                                                                                            SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
                                                                                                                                                                                            TABULATION; HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE
HALCYON LOAN ADVISORS FUNDING 2018-1 LIMITED                                                                                                                                    N/A         PLAN
                                                                                                                                                                                            SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
                                                                                                                                                                                            TABULATION; HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE
HALCYON LOAN ADVISORS FUNDING 2018-2 LTD.                                                                                                                                       N/A         PLAN

HARTFORD FIRE INSURANCE COMPANY                                                                        $189,037.97                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

IVY APOLLO MULTI-ASSET INCOME FUND                                                                    $1,411,542.25                                                             N/A         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN
                                                                                                                                                                                            DUPLICATE OF PREVIOUSLY SUBMITTED VALID BALLOT INCLUDED IN FINAL
J. Aron & Company LLC                                                                                                   $10,050,868.84                                         ACCEPT       TABULATION
                                                                                                                                                                                            SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
MARATHON CLO V LIMITED                                                                                $3,438,750.00                                                            ACCEPT       TABULATION
                                                                                                                                                                                            SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
MARATHON CLO VI LIMITED                                                                               $1,974,874.35                                                            ACCEPT       TABULATION
                                                                                                                                                                                            SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
Markel International Insurance Company Limited   $10,000,000.00                                                                                                                ACCEPT       TABULATION

MOCKINGBIRD CORPORATE LOAN OPPORTUNITY FUND LP                                                                                                                                 ACCEPT       HOLDER DID NOT INDICATE CLAIM AMOUNT

MOCKINGBIRD CORPORATE LOAN OPPORTUNITY FUND LP                                                                                                                                 REJECT       HOLDER DID NOT INDICATE CLAIM AMOUNT
                                                                                                                                                                                            SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
MOUNTAIN VIEW CLO 2013-1 LIMITED                                                                      $2,348,279.40                                                            ACCEPT       TABULATION BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
                                                                                                                                                                                            SUPERSEDED
                                                                                                                                                                                            TABULATION; HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE
MOUNTAIN VIEW CLO IX                                                                                  $2,927,713.15                                                             N/A         PLAN
                                                                                                                                                                                            SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
MOUNTAIN VIEW CLO XIV LIMITED                                                                         $3,838,443.27                                                            ACCEPT       TABULATION

NCRAM LOAN TRUST                                                                                       $439,028.34                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

NOMURA BOND & LOAN FUND                                                                                $294,750.00                                                             ACCEPT       BALLOT RECEIVED AFTER THE VOTING DEADLINE

NOMURA BOND & LOAN FUND                                                                                $294,750.00                                                             ACCEPT       BALLOT RECEIVED
                                                                                                                                                                                            SUPERSEDED       AFTER
                                                                                                                                                                                                        BY LATER   THE VOTING
                                                                                                                                                                                                                 RECEIVED     DEADLINE
                                                                                                                                                                                                                          VALID BALLOT INCLUDED IN FINAL
                                                                                                                                                                                            TABULATION; HOLDER INDICATED VOTE TO BOTH ACCEPT AND REJECT
OCP CLO 2014-7 LIMITED                                                                                $1,927,125.48                                                         ACCEPT/REJECT   THE PLAN

Standard Chartered Bank                                           $68,750,000.00    $31,250,000.00                                        $22,326,764.95                        N/A         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN




                                                                                                                               Page 2
                                                                                 Case 20-30336 Document 588 Filed in TXSB on 03/09/20 Page 12 of 14




                                                                                             McDermott International, Inc., et al.
                                                                             Exhibit B ‐ Report of Non‐Security Ballots Excluded from Tabulation

                                   Class 5 Voting   Class 6A Voting   Class 6B Voting   Class 6C Voting   Class 6D Voting   Class 7 Voting   Class 8 Voting
                   Creditor Name      Amount            Amount            Amount           Amount             Amount           Amount           Amount        Accept/Reject                         Reason(s) for Exclusion
                                                                                                                                                                              SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
VENTURE XXI CLO LIMITED                                                                 $3,930,000.00                                                            ACCEPT       TABULATION
                                                                                                                                                                              SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN FINAL
WOODBINE FUNDING ULC                                                                    $2,645,667.39                                                            ACCEPT       TABULATION




                                                                                                                 Page 3
                                                              Case 20-30336 Document 588 Filed in TXSB on 03/09/20 Page 13 of 14




                                                                                         McDermott International, Inc., et al.
                                                                        Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation

                                      Nominee DTC
Plan Class   Plan Class Description     Number      Nominee of Beneficial Holder                      Principal Amount        Accept / Reject                               Reason(s) for Exclusion

 Class 9      Senior Notes Claims        2108       Comerica Bank                                       $240,000.00               ACCEPT           NOT A RECORD DATE HOLDER
                                                    Huntington National Bank / FBO Ohio Police
 Class 9      Senior Notes Claims        2219       and Pension Fund                                    $2,665,000.00             ACCEPT           SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN TABULATION

 Class 9      Senior Notes Claims        0352       J.P. Morgan Securities LLC /JPMC                    $1,000,000.00               N/A            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN

 Class 9      Senior Notes Claims        0235       RBC Capital Markets, LLC                             $80,000.00               ACCEPT           SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN TABULATION

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $2,000,000.00             ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $2,380,000.00             ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $1,997,000.00             ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $2,172,000.00             ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $108,000.00               ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $555,000.00               ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $205,000.00               ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $560,000.00               ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $680,000.00               ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $1,465,000.00             ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $4,010,000.00             ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $3,705,000.00             ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $395,000.00               ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $935,000.00               ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $2,375,000.00             ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $7,190,000.00             ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $3,850,000.00             ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $245,000.00               ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE




                                                                                                      Page 1 of 2
                                                              Case 20-30336 Document 588 Filed in TXSB on 03/09/20 Page 14 of 14




                                                                                        McDermott International, Inc., et al.
                                                                       Exhibit B ‐ Report of Public Securities Ballots Excluded from Tabulation

                                      Nominee DTC
Plan Class   Plan Class Description     Number      Nominee of Beneficial Holder                     Principal Amount        Accept / Reject                               Reason(s) for Exclusion

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                $795,000.00               ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                $2,020,000.00             ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                $1,300,000.00             ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                $7,010,000.00             ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $45,000.00               ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                $420,000.00               ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                $420,000.00               ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                $1,045,000.00             ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0997       State Street Bank and Trust Company                 $36,000.00               ACCEPT           BALLOT RECEIVED AFTER VOTING DEADLINE

 Class 9      Senior Notes Claims        0901       The Bank of New York Mellon                       $20,000,000.00             ACCEPT           SUPERSEDED BY LATER RECEIVED VALID BALLOT INCLUDED IN TABULATION
                                                    The Bank of New York Mellon / Barclays Bank
 Class 9      Senior Notes Claims        2196       PLC                                               $10,000,000.00               N/A            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN
                                                    The Bank of New York Mellon / Barclays Bank
 Class 9      Senior Notes Claims        2196       PLC                                                $5,000,000.00               N/A            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN

 Class 9      Senior Notes Claims        2669       The Northern Trust Company                         $160,000.00                 N/A            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN

 Class 9      Senior Notes Claims        2803       U.S. Bank N.A.                                     $721,000.00                 N/A            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN

 Class 9      Senior Notes Claims        2803       U.S. Bank N.A.                                     $390,000.00                 N/A            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN




                                                                                                       Page 2
